COUNTY COMMISSIONERS — APPROVING SALE OF PROPERTY Where real property has been acquired by the County at the June Resale and the County Treasurer sells the property pursuant to 68 O.S. 24339 [68-24339] (1971), the discretion of the County Commissioners is limited to approving or rejecting said sale.  This is to acknowledge receipt of your letter dated June 14, 1973, wherein you ask the following question: "Where real property has been acquired by the county at the June Resale and the county treasurer sells under the provisions of 68 O.S. 24339 [68-24339] (1971), may the County Commissioners exercise any authority in said sale except to reject or approve the same?" Your opinion request goes to the method and procedure of the sale of real property acquired by the county for delinquent taxes. Title 68 O.S. 24339 [68-24339] (1971), states: "Any property acquired by the County under the provisions of the resale tax laws may be sold by the County Treasurer, after notice by publication, at such price as may be approved by the Board of County Commissioners, said notice to be given after receipt of bid on such property. Such notice shall be published by the County Treasurer once during each of the three consecutive weeks preceding the sale, and if there be no paper published in the County, the County Treasurer shall give notice by written or printed notice posted on the door of the court house. Such notice shall embrace a description of the property, the amount bid and the name of such bidder, and state that the sale of said property so listed shall be made at such price and to such bidder at a given date, beginning at an hour to be specified therein, subject to the approval of the Board of County Commissioners, unless higher bids are received at such sale. On the date stated in such notice said property shall be sold by the County Treasurer to the highest competitive bidder, for cash in hand, or to the original bidder if there be no higher price offered. The sale in any event shall be subject to the approval of the Board of County Commissioners at its discretion. . . ." Title 68 O.S. 24333 [68-24333] (1971), states, in effect, that property sold at resale shall be sold to the highest cash bidder.  Title 68 O.S. 24339 [68-24339] (1971), provides the method of selling property at resale and states in part: ". . . On the date stated in such notice such property shall be sold by the County Treasurer to the highest competitive bidder, for cash in hand, or to the original bidder if there be no higher price offer. The sale in any event shall be subject to the approval of the Board of County Commissioners at its discretion. . . ." You state in your letter that there was an Attorney General's Opinion dated April 26, 1944, to the State Examiner and Inspector, in which it was held that the County Commissioners could exercise no discretion other than approving or rejecting the sale. The last paragraph of this opinion states: "We note that in the instance upon which your request is based the Board of County Commissioners has considered that the word 'discretion' appearing in said section presently 68 O.S. 24339 [68-24339] (1971) gives them the power to reject a higher bid for cash and accept a bid from an intermediate bidder or the original bidder. We think that this construction of the statute is untenable, and it is the opinion of the Attorney General that the Board of County Commissioners in considering the report of sale can exercise its discretion only to the extent of either rejecting or approving the sale." This office feels that this previous opinion is sound and is a proper interpretation of the subject statute, and that this previous opinion should be adopted and affirmed.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Where real property has been acquired by the County at the June Resale and the County Treasurer sells the property pursuant to 68 O.S. 24339 [68-24339] (1971), the discretion of the County Commissioners is limited to approving or rejecting said sale.  (Todd Markum)